Title: To James Madison from Seth Hunt, 18 August 1801
From: Hunt, Seth
To: Madison, James


					
						Sir
						Boston, August 18th. 1801.
					
					At the request of Mr. Wm. Lee I forward to the Office 

of Secretary of State the inclosed Bond for 2000 Dollars—executed by Mr. Lee, Elbridge Gerry Esquire and Myself—as 

					security, for Mr. Lee’s faithfull discharge of the duties of his 

Office as Commercial agent at Bordeaux—and Which would 

have been forward to the Office of State—at the time 

of Mr. Lees departure for France and was delayed only 

on account of the absence of his Friend Mr. Gerry at New-York from Whence he but Yesterday returned.  Wishing 

that the Bond may not prove very unreasonable, I am with 

high Consideration, The Secretary, most Obt. Servt.
					
						Seth Hunt
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
